DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

an oscillating unit configured to oscillate in claim 1; and
an attaching mechanism for attaching in claim 14.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 9, 10, 14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,479,597 issued to Pickel (“Pickel”) in view of U.S. Patent 7,610,819 issued to Barnes (“Barnes”).

As for claims 1 and 15, Pickel discloses an oscillating device (Figs. 1-5) comprising:
a vibrating table (65, 32, 34, 12) to which an oscillated object is to be inserted into and attached; and
an oscillating unit (64) directly connected to the vibrating table and configured to oscillate the vibrating table (65, 32, 34, 12) in a predetermined direction,
wherein the vibrating table is formed by:
a hollow cavity (inside 12) in which the oscillated object is configured to be accommodated inside the vibrating table;
a frame part (12, 34) protruding perpendicularly from an edge of a bottom plate (65, 32) of the vibrating table; and
a first opening (48) through which a longitudinally extending object for connecting the oscillated object with an external device is to be inserted.
Pickel does not disclose a plurality of intermediate plates as recited.
However, Barnes discloses a plurality of intermediate plates (Barnes: 60, 64, 64) each having a shape of a lattice protruding perpendicularly from a bottom plate (Barnes: see Fig. 4).  Barnes discloses that the intermediate plates 60, 64, 64 are part of headstock 40 that can accommodate vehicle transmissions (col. 2, lines 39-57).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the vibrating table of Pickel to include the intermediate plates and headstock as disclosed by Barnes in order to allow the mounting of various vehicle transmissions (Barnes: col. 2, lines 39-57).
	Pickel as modified by Barnes discloses a plurality of intermediate plates (Barnes: 60, 64, 64) arranged inside the frame part (Pickel: 12) each having a shape of a lattice protruding perpendicularly from a bottom plate (Barnes: see Fig. 4), the plurality of intermediate plates (Barnes: 60, 64, 64) forming the hollow cavity (Pickel: inside 12 and Barnes: at 20) within the vibrating table with the bottom plate.
Regarding the recitation that the first opening is for connecting the oscillated object with an external device, the examiner notes that this recitation describes the intended use of the opening and does not structurally distinguish the claimed opening form the opening of Pickel.

As for claim 2, Pickel as modified by Barnes discloses that the vibrating table (Pickel: 65, 32, 34, 12) has a substantially box-like shape (Pickel: see Fig. 1).

As for claim 3, Pickel as modified by Barnes discloses that the vibrating table (Pickel: 65, 32, 34, 12) includes:
a box part (Pickel: 12) that includes a second opening (Pickel: 46) for inserting the oscillated object in and out of the hollow cavity that is formed on one face; and
a lid part (Pickel: 50) that closes the second opening (Pickel: 46).

As for claim 4, Pickel as modified by Barnes discloses that the hollow cavity is a space surrounded by the bottom plate and the frame part (Pickel: see Fig. 4 and Barnes: see Fig. 4).

As for claim 6, Pickel as modified by Barnes discloses that the plurality if intermediate plates (Barnes: 60, 64, 64) are each joined to the bottom plate and the frame part (Barnes: see Fig. 4).

As for claim 9, Pickel as modified by Barnes discloses that a center of gravity of the vibrating table is positioned at a center of an outer shape (Pickel: i.e. within 65, 32, 34, 12) of the vibrating table.

As for claim 10, Pickel as modified by Barnes discloses that the hollow cavity (Pickel: inside 12) is formed at a central portion of the vibrating table (Pickel: see Fig. 3).

As for claim 14, Pickel as modified by Barnes discloses that an attaching mechanism (Pickel: 22) for attaching the oscillated object is provided to the vibrating table.

As for claim 16, Pickel as modified by Barnes discloses:
a box part (Pickel: 12) that includes the hollow cavity; and
a lid part (Pickel: 50) that closes a second opening (Pickel: 48) formed on one face of the box part for inserting the oscillated object in and out of the hollow cavity.

As for claim 17, Pickel as modified by Branes discloses that the hollow cavity is a space surrounded by the bottom plate and the frame part (Pickel: see Fig. 4 and Barnes: see Fig. 4).

As for claim 19, Pickel discloses a vibrating table for an oscillating device (Figs. 1-5), the vibrating table comprising:
a bottom plate: (65, 32);
a frame part (12, 34) protruding perpendicularly from an edge of the bottom plate (65, 32); and
a hollow cavity (inside 12) surrounded by the bottom plate and the frame part and in which an oscillated object is configured to be accommodated inside the vibrating table.
Pickel does not disclose a plurality of intermediate plates as recited.
However, Barnes discloses a plurality of intermediate plates (Barnes: 60, 64, 64) each having a shape of a lattice protruding perpendicularly from a bottom plate (Barnes: see Fig. 4).  Barnes discloses that the intermediate plates 60, 64, 64 are part of headstock 40 that can accommodate vehicle transmissions (col. 2, lines 39-57).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the vibrating table of Pickel to include the intermediate plates and headstock as disclosed by Barnes in order to allow the mounting of various vehicle transmissions (Barnes: col. 2, lines 39-57).
	Pickel as modified by Barnes discloses a plurality of intermediate plates (Barnes: 60, 64, 64) arranged inside the frame part (Pickel: 12) each having a shape of a lattice protruding perpendicularly from a bottom plate (Barnes: see Fig. 4), the plurality of intermediate plates (Barnes: 60, 64, 64) forming the hollow cavity (Pickel: inside 12 and Barnes: at 20) within the vibrating table with the bottom plate.
As for claim 20, Pickel as modified by Barnes discloses:
a first opening (Pickel: 48) for putting the oscillated object in and out of the hollow part; and
a second opening (Pickel: 46) through which a long object for connecting the oscillated object with an external device is to be inserted.
Regarding the recitation that the second opening is for connecting the oscillated object with an external device, the examiner notes that this recitation describes the intended use of the opening and does not structurally distinguish the claimed opening form the opening of Pickel.

Claims 7, 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,479,597 issued to Pickel (“Pickel”) in view of U.S. Patent 7,610,819 issued to Barnes (“Barnes”) as applied to claim 1, further in view of U.S. Patent Application Publication 2014/0049122 by Matsumoto (“Matsumoto”).

As for claim 7, Pickel as modified by Barnes disclose the oscillating device according to claim 1 (see the rejection of claim 1 above).
Pickel as modified by Barnes does not disclose that, when the oscillated object is attached to the vibrating table, a projection of a center of gravity of the oscillated object to a projection plane perpendicular to the predetermined direction is included in a projection of a movable part of the oscillating unit to the projection plane, in part, because Pickel does not disclose an oscillating unit with a movable part that oscillates in the Z-direction.
However, Matsumoto discloses an oscillating unit with a movable part (350) that oscillates in the Z-direction (paragraph [0041]).  Matsumoto discloses that the oscillating unit is one of three oscillating units that are configured to allow oscillations to be controlled in three directions without crosstalk between the three directions (paragraphs [0046] and [0047]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the oscillating device of Pickel and Barnes by including the oscillating units of Matsumoto, including the movable part that oscillates in the Z-direction of Matsumoto, in order to allow oscillations to be controlled in three directions without crosstalk between the three directions (Matsumoto: paragraphs [0046] and [0047]).
Pickel as modified by Barnes and Matsumoto discloses that, when the oscillated object (Pickel: 24) is attached to the vibrating table (Pickel: 65, 32, 34, 12), a projection of a center of gravity (Pickel: middle of 24) of the oscillated object to a projection plane (Pickel: along 32, for example) perpendicular to the predetermined direction (Pickel and Matsumoto: vertical direction corresponding to Z-axis vibrations) is included in a projection of a movable part (Matsumoto: 350) of the oscillating unit to the projection plane (i.e. the vertical projection of 350 of Matsumoto, which is similar to the vertical projection of 64 of Pickel, is in the middle of 32 of Pickel).

As for claim 8, Pickel as modified by Matsumoto discloses that a projection of a center of gravity of the vibrating table to the projection plane is included in the projection of the movable part of the oscillating unit to the projection plane (i.e. the center of gravity of hood 12 of Pickel lies along the same vertical line as the center of gravity of 64 of Pickel and 350 of Matsumoto).

As for claim 11, Pickel as modified by Barnes disclose the oscillating device according to claim 1 (see the rejection of claim 1 above).
Pickel as modified by Barnes does not explicitly disclose that the oscillating unit includes an X-axis oscillator configured to oscillate the vibrating table in an X-axis direction, which is a horizontal direction.  Instead, Pickel discloses a generic oscillating unit (64) that vibrates in an undisclosed direction.
However, Matsumoto discloses an oscillating unit (100, 200, 300) that includes an X-axis oscillator (100) configured to oscillate the vibrating table in an X-axis direction, which is a horizontal direction.
Because Pickel and Matsumoto disclose oscillating units configured to oscillate a vibrating table, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the oscillating unit of Matsumoto for the oscillating unit of Pickel to achieve the predictable result of providing a structure that vibrates a vibrating table in the X-axis direction.

As for claim 12, Pickel as modified by Barnes and Matsumoto discloses that the oscillating unit (Matsumoto: 100, 200, 300) includes a Y-axis oscillator (Matsumoto: 200) configured to oscillate the vibrating table in a Y-axis direction, which is a horizontal direction perpendicular to the X- axis direction.

As for claim 13, Pickel as modified by Barnes disclose the oscillating device according to claim 1 (see the rejection of claim 1 above).
Pickel as modified by Barnes does not explicitly disclose that the oscillating unit includes a Z-axis oscillator configured to oscillate the vibrating table in a Z-axis direction, which is a vertical direction.  Instead, Pickel discloses a generic oscillating unit (64) that vibrates in an undisclosed direction.
However, Matsumoto discloses an oscillating unit (100, 200, 300) that includes a Z-axis oscillator (300) configured to oscillate the vibrating table in a Z-axis direction, which is a vertical direction.
Because Pickel and Matsumoto disclose oscillating units configured to oscillate a vibrating table, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the oscillating unit of Matsumoto for the oscillating unit of Pickel to achieve the predictable result of providing a structure that vibrates a vibrating table in the Z-axis direction.

Response to Arguments
Applicant’s arguments with respect to claims 1, 15 and 19 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853